Citation Nr: 0820255	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for disability manifested 
by chronic blackouts, claimed as residual of head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  

In that decision, the RO denied entitlement to service 
connection for residuals of a head injury.  The veteran 
perfected an appeal as to that denial.  Later, in a July 2007 
rating decision, the RO partially granted the veteran's claim 
in that the RO granted service connection for degenerative 
changes of the cervical spine, residual of head injury; and 
for residuals of a head injury, claimed as headaches and 
dizziness.  The RO, however, continued the denial of service 
connection for blackouts, claimed as residual of head injury.

The veteran and his mother testified about his claimed 
disability before a decision review officer of the RO at a 
hearing in May 2006.


FINDING OF FACT

The current medical evidence does not show the presence of a 
chronic disability manifested by blackouts, claimed as 
residual of head injury; any blackouts are not likely related 
to a fall in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a disorder manifested by chronic blackouts, 
claimed as residual of head injury, are not met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a letter sent to the 
veteran in March 2005 and March 2006, which fully addressed 
all four notice elements.  The information contained in the 
letters informed the veteran of what evidence was required to 
substantiate a claim for service connection.  The veteran was 
also notified of his and VA's respective duties for obtaining 
evidence, and was asked to submit evidence and/or information 
in his possession to the agency of original jurisdiction 
(AOJ).  

The March 2005 notice letter was sent before the initial AOJ 
decision in this matter, thus the Board finds that there was 
no prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is rendered moot by 
the denial of the claim decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claim 
throughout the appeal in the statement of the case and in the 
supplemental statement of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records; 
and post-service VA and private medical records of treatment.  
There is no indication that any other treatment records exist 
that should be requested and which have not already been 
requested, or that any pertinent evidence has not been 
received.  Also, the veteran was afforded an appropriate VA 
examination during the pendency of the claim on appeal; and 
he testified about his claim before the RO at a hearing in 
May 2006.

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic diseases, including brain hemorrhage, brain 
thrombosis, and other organic diseases of the nervous system 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  There is no medical 
evidence of any brain hemorrhage or brain thrombosis, so no 
further consideration with respect to these presumptive 
conditions is necessary.  Discussion of other organic 
diseases of the nervous system is found below. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Service medical records show that the veteran was treated in 
September 1993 after he fell about six feet to the ground 
from a tank deck.  He reported complaints of right elbow pain 
and dizziness after the fall, in which he landed on his right 
elbow and head.  He had not lost consciousness and had a good 
recall of events before and after the injury.  He was unable 
to stand after the accident and was placed in a cervical 
collar and spine board, and transported by ambulance for 
treatment.  The treatment records show that the veteran had a 
right olecranon fracture.  When received at the emergency 
room, he was awake, alert, oriented as to person, place, 
month, and year.  He denied any abnormal sensation.  His 
right upper extremity was in a sling.

There are a number of subsequent service medical records 
showing treatment for injuries resulting from that incident, 
solely for treatment of the right elbow olecranon fracture.  
There are no subsequent service treatment records containing 
complaints or indications otherwise of any head injury, or 
showing that the accident in September 1993 resulted in any 
residuals of head injury, including any evidence of 
blackouts.  

The report of medical history taken at the December 1995 
medical examination, at the time of expiration of the 
veteran's term of service, shows that the veteran's statement 
of his present health included that he had broken his right 
elbow.  He did not report any symptoms referable to the 
current claim on appeal, though he did report that he had had 
a head injury in October 1993.  He reported no other current 
or past conditions referable to the claimed blackouts and he 
specifically reported that he had had no dizziness or 
fainting spells.  The report's physician's summary section 
contains a notation of "minor closed head trauma without 
loss of consciousness in 1993."

The report of December 1995 medical examination at the 
expiration of the veteran's term of service noted an 
abnormality of a surgical scar at the elbow.  All relevant 
clinical evaluations were normal, including for head and 
neurologic evaluations.  The examiner noted that there was no 
significant or interval history other than associated with 
the right elbow.

A private medical report in September 1998 shows that the 
veteran was seen after he briefly passed out.  The veteran 
reported that he had had no seizure activity, and that he had 
a past medical history of similar episodes in the past.  
After observation/examination, the report contains a 
diagnosis of acute vasovagal syncope.  Other than that 
record, there are no other post-service treatment records 
addressing a blackout episode or condition.  

The report of a June 2006 VA brain and spinal cord 
examination shows in pertinent part, that the veteran 
asserted he had "blackouts."  The examiner noted that 
service medical records showed that the veteran fell off a 
tank in 1993 landing on his head and right elbow, and noted 
that an acute treatment note at that time indicated there was 
no loss of consciousness.  During the present examination the 
veteran reported that since the fall he had had progressively 
worsening headaches, and more recently he had developed 
blackouts.  The veteran reported that he had had seven to 
eight episodes of blackouts lasting two to three seconds 
without any focal neurological signs.  He reported that he 
had been seen by a local emergency room on one of these 
blackout episodes, "however, no examination to confirm the 
visit or diagnosis."    

After examination, the report contains a diagnosis of right 
elbow fracture, cervical and head injury after a fall in 
service; he subsequently developed daily headaches with 
subjective blackouts that have not been witnessed.  The 
examiner opined that he did not have sufficient documentation 
to determine the etiology of the reported blackouts; noting 
that these had all not been witnessed, and there was no 
additional outside evidence to conclude that these were 
related to the head injury in service.  

In the report of the June 2006 VA examination, the examiner 
recorded that he had ordered an MRI of the brain to evaluate 
for a possible post concussive syndrome.  The examiner also 
opined that the veteran's symptoms of blackouts "may be due 
to a cardiac arrhythmia and not likely related to the fall in 
the service."  

The report of an August 2006 VA MRI of the brain contains 
findings that the ventricular system was within normal 
limits; there was no significant periventricular white matter 
disease; no positive evidence of hemosiderin deposition; no 
foci of restricted diffusion; and on post contrast imaging, 
no abnormal foci of enhancement was demonstrated.  The report 
contains an impression of essentially unremarkable magnetic 
resonance imaging study of the brain.

In summary, review of the claims file shows no competent 
medical evidence of any current, chronic blackouts disorder.  
Although the veteran had a closed head injury in service, 
there is no competent evidence of any current disorder 
associated with that inservice incident, or of any other 
current chronic disorder manifested by blackouts.  In sum, 
there is evidence of an inservice head injury, albeit with no 
subsequent inservice complaints or abnormal findings.  
Nevertheless, there is no competent evidence of any current 
disability manifested by blackouts.  Furthermore, to the 
extent the veteran has had any symptoms of blackouts, the 
only opinion on the matter is that they are not likely 
related to the fall in service.  Therefore, based on the 
foregoing, service connection for chronic blackouts, claimed 
as residual of head injury, is not warranted.
  
The veteran is of course competent to attest as to symptoms 
of which he is cognizant through his senses.  The veteran has 
testified giving reasons for his belief that he has the 
claimed disorder, and that this was due to his fall in 
service; however, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The preponderance of the evidence is against the claim for 
service connection for a chronic blackouts, claimed as 
residual of head injury.  Therefore, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for chronic blackouts, 
claimed as residual of head injury, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


